DETAILED CORRESPONDENCE

Applicant’s response filed July 20, 2021 has been received. Claims 1-9, 11-16, 18-22 are currently pending. 

Information Disclosure Statement
The references listed on the information disclosure statement filed 6/28/2019 have been considered by the examiner

Response to Arguments

Applicant's arguments filed July 20, 2021 have been fully considered but they are moot in as much as they are directed toward the newly added limitations (in claims 1, 11 and 18) regarding the mesh network of node devices and the monitoring component that monitors the UAV during advancement along the flight path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7, 9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kugelmass (US 20170131717) in view of Ganjoo (US 9927807) and further in view of Guvenc (Detection, localization and tracking of unauthorized UAS and Jammers, 2017 IEEE/AIA A 36th Digital Avionics Systems Conference)

Regarding claim 1, Kugelmass teaches a traffic management system, comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, (Kugelmass, see fig 2, [0119] “The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions”.) wherein the computer executable components comprise: a data collection component that receives navigation data and parameter data associated with an unmanned aerial vehicle, wherein the navigation data is associated with a starting point and destination for the unmanned aerial vehicle, and wherein the parameter data is indicative of information associated with the unmanned aerial vehicle; (Kugelmass, see fig 4, item S150, [0037] “Block S150 functions to collect any one or more of current location (i.e., GPS coordinates), altitude, attitude (e.g., pitch, yaw, roll), battery or charge level, repair status, local barometric pressure, ambient lighting, wind speed, air temperature, moisture data, or any other relevant metric of one or more UAVs or conditions proximal one or more UAVs. Block S150 can receive this information from one or more sensors arranged in a UAV in the fleet, such as a sensor integrated into an autopilot module 130 (including location, altitude, and attitude sensors) in the UAV”. See also Kugelmass [0039] “Block S150 can compare current data with previous data received during the mission to plot actual UAV flight path and/or to estimate any of battery drainage rate, actual UAV speed and direction, wind speed and  a flight path component that generates flight path data for the unmanned aerial vehicle based on the navigation data, the parameter data (Kugelmass [0023] “generating a unique flight path for each UAV in the set of UAVs in Block S130”. See also Kugelmass [0032] “Block S130 functions to set an initial flight plan for each UAV based on the ground area of interest and UAV-related information collected in Block S120”.) and a communication component that transmits the flight path data to the unmanned aerial vehicle. (Kugelmass [0020] “flight paths can be communicated to the UAV too via the mobile computing device 150 that supports cellular, Wi-Fi, and/or other medium-to-long-range communication protocols, wherein the autopilot module 130 receives flight paths from the mobile computing device 150 over a short range (e.g., BTLE) communication protocol or over a wired connection to the mobile computing device 150”. See also Kugelmass [0036] “Block S140 functions to transmit a respective flight path to each UAV in the fleet of UAVs assigned to the mission prior to take-off. As described above, Block S140 can communicate data, including flight paths, to mobile computing devices arranged in the UAVs via Wi-Fi, cellular, or other long-range wireless communication channels”.) and a monitoring component that monitors the unmanned aerial vehicle during advancement of the unmanned aerial vehicle along the flight path route based on receipt of respective notifications from respective sensor node devices of the mesh network of node devices, wherein the respective notifications are received based on detection of the unmanned aerial vehicle by the respective sensor nodes.

Kugelmass does not teach a flight path component that generates flight path data for the unmanned aerial vehicle based on the infrastructure network data received from an intelligent sensor node network, wherein the flight path data comprises information indicative of a flight path route through a mesh network of node devices. 



Kugelmass does not teach a monitoring component that monitors the unmanned aerial vehicle during advancement of the unmanned aerial vehicle along the flight path route based on receipt of respective notifications from respective sensor node devices of the mesh network of node devices, wherein the respective notifications are received based on detection of the unmanned aerial vehicle by the respective sensor nodes.

However, Guvenc discloses a method for monitoring of unmanned aerial vehicles by detecting and tracking of the unmanned aerial vehicle using radar based techniques. The method teaches a monitoring component that monitors the unmanned aerial vehicle during advancement of the unmanned aerial vehicle along the flight path route based on receipt of respective notifications from respective sensor node devices of the mesh network of node devices, wherein the respective notifications are received based on detection of the unmanned aerial vehicle by the respective sensor nodes. (Guvenc [page 3, Col. 1, line 15 ] “Experimental results by the authors show that the target drone can be tracked accurately at distances exceeding 100 m, and at radial velocity of about 5 m/s”. See also Guvenc [page 4, Col. 2, line 35 “authors consider the use of multi-static radars operating at 2.4 GHz to analyze micro-Doppler signatures of micro-drones (DJI Phantom Vision 2) with different payloads, and classify drones into no payload, 200 g payload, and 500 g payload categories”. It would require a receipt of respective notification from a sensor node device to identify and classify the unmanned aerial vehicle 

It would have been obvious to one of ordinary skill in the art to modify the traffic management system as taught in Kugelmass with the learnings of Ganjoo and Guvenc to achieve a system that is dynamic and with the ability to allow nodes in the drone network to share telemetry data and in real time.

Regarding claim 2, modified Kugelmass teaches the traffic management system of claim 1, wherein the parameter data includes distance data relating to distance between the unmanned aerial vehicle and the destination, and wherein the flight path component generates the flight path data for the unmanned aerial vehicle based on the distance data. (Kugelmass [0032] “Block S130 functions to set an initial flight plan for each UAV based on the ground area of interest and UAV-related information collected in Block S120, which includes distance. 

Regarding claim 3, modified Kugelmass teaches the traffic management system of claim 1, wherein the parameter data includes time data regarding an amount of time associated with a flight path route for the unmanned aerial vehicle, and wherein the flight path component generates the flight path data for the unmanned aerial vehicle based on the time data. (Kugelmass [0020] “GPS location, pitch, yaw, roll, altitude, time, and other flight-related data collected and/or determined by the autopilot module 130 can be augmented, corrected, and/or audited with data collected and/or determined by a GPS sensor, GPS dock, accelerometer, gyroscope, and/or other sensor incorporated into the mobile computing device 150 installed into the UAV 100”.)

the traffic management system of claim 1, wherein the parameter data includes traffic data associated with the unmanned aerial vehicle and one or more other unmanned aerial vehicles, and wherein the flight path component generates the flight path data for the unmanned aerial vehicle based on the traffic data. (Kugelmass [0029] “Block S120 functions to capture relevant information of each UAV in the fleet that is allocated to perform the mission and when the UAVs in the fleet are turned “ON,” each UAV can sync’ with a computer network (e.g., a remote server) implementing the method, such as over a cellular, Wi-Fi, or other communication channel, thereby passing current information specific to each UAV to the remote server”.)

Regarding claim 5, modified Kugelmass teaches the traffic management system of claim 1, wherein the parameter data includes priority data associated with the unmanned aerial vehicle and one or more other unmanned aerial vehicles, and wherein the flight path component generates the flight path data for the unmanned aerial vehicle based on the priority data. (Kugelmass [0060] “As described above, the second method S200 can automatically generate a flight path for each of one or more UAVs within a single mission and generate a visual map accordingly based on parameters entered with an order submitted by a user”. See also Kugelmass [0061] “for a limited number of UAVs in a particular area, the second method S200 can queue missions within a campaign, such as based on micro-weather (e.g., wind) conditions within a selected ground area; the second method S200 can also queue missions within a campaign and campaigns within a series of ordered campaigns according to the urgency”.)

Regarding claim 6, modified Kugelmass teaches the traffic management system of claim 1, wherein the parameter data includes power data associated with the unmanned aerial vehicle, and wherein the flight path component generates the flight path data for the unmanned aerial vehicle based on the power data. (Kugelmass [0029] “Block S120 can retrieve identification information (e.g., an “N-number”), battery or power level, total flight time or age, repair status, current equipment status”. See also Kugelmass [0037] “Block S150 functions to collect any one or more of current location (i.e., GPS coordinates), altitude, attitude (e.g., pitch, yaw, roll), battery or charge level, repair status, local barometric pressure, ambient lighting, wind speed, air temperature, moisture data, or any other relevant metric of one or more UAVs or conditions proximal one or more UAVs”. See also Kugelmass [0039] “Block S150 can compare any of these data or metrics to UAV and/or local environment models implemented in Block S130 to generate modified flight paths for the UAVs”.)

Regarding claim 7, modified Kugelmass teaches the traffic management system of claim 1, wherein the parameter data includes itinerary data associated with the flight path route for the unmanned aerial vehicle, and wherein the flight path component generates the flight path data for the unmanned aerial vehicle based on the itinerary data. (Kugelmass [0027] “Block S110 of the method recites receiving an area selection corresponding to the ground area”. See also Kugelmass [0056] “a second method S200 for imaging a ground area includes: within a user interface, receiving a selection for a mission type, receiving a selection for a set of interest points on a digital map of a physical area, and receiving a selection for a resolution of a geospatial map in Block S210; identifying a ground area corresponding to the set of interest points for imaging during a mission in Block S220; generating a flight path over the ground area for execution by an unmanned aerial vehicle during the mission”.)

Regarding claim 9, modified Kugelmass teaches the traffic management system of claim 1, wherein the flight path data comprises four-dimensional data associated with four-dimensional parameters for infrastructure node devices of the intelligent sensor node network. (see Ganjoo, Col. 15, lines 22-33 that describe the telemetry data of a node in the drone network)

Regarding claim 18, modified Kugelmass teaches a method, comprising: receiving, by a system comprising a processor, (Kugelmass [0119] “The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions”.) navigation data associated with a starting point and destination for an unmanned aerial vehicle: receiving, by the system, parameter data indicative of information associated with the unmanned aerial vehicle: (Kugelmass, see fig 4, item S150, [0037] “Block S150 functions to collect any one or more of current location (i.e., GPS coordinates), altitude, attitude (e.g., pitch, yaw, roll), battery or charge level, repair status, local barometric pressure, ambient lighting, wind speed, air temperature, moisture data, or any other relevant metric of one or more UAVs or conditions proximal one or more UAVs. Block S150 can receive this information from one or more sensors arranged in a UAV in the fleet, such as a sensor integrated into an autopilot module 130 (including location, altitude, and attitude sensors) in the UAV”. See also Kugelmass [0039] “Block S150 can compare current data with previous data received during the mission to plot actual UAV flight path and/or to estimate any of battery drainage rate, actual UAV speed and direction, wind speed and direction (shown in FIG. 3), or any other relevant metric of a UAV or local environmental condition”.) generating, by the system, flight path data for the unmanned aerial vehicle based on the navigation data, the parameter data and infrastructure network data received from an intelligent sensor node network; (Kugelmass [0023] “generating a unique flight path for each UAV in the set of UAVs in Block S130, each flight path specifying a landing condition”. See also Kugelmass [0032] “Block S130 of the method recites generating a unique flight path for each UAV in a set of UAVs, each flight path specifying a take-off and landing condition”.) transmitting, by the system, the flight path data to an unmanned aerial vehicle management system associated with the unmanned aerial vehicle. (Kugelmass [0023] “transmitting each flight path to a respective UAV in the set of UAVs in Block S140”.) and monitoring movement of the unmanned aerial vehicle along the flight path route, wherein the monitoring comprises, as the unmanned aerial vehicle passes respective sensor nodes of at least the portion of the intelligent sensor node network, respective indications of the location of the unmanned aerial vehicle. (Guvenc [page 3, Col. 1, line 15 ] “Experimental results by the authors show that the target drone can be tracked accurately at distances exceeding 100 m, and at radial velocity of about 5 m/s”. See also Guvenc [page 4, Col. 2, line 35 “authors consider the use of multi-static radars operating at 2.4 GHz to analyze micro-Doppler signatures of micro-drones (DJI Phantom Vision 2) with different payloads, and classify drones into no payload, 200 g payload, and 500 g payload categories”. It would require a receipt of respective notification from a sensor node device to identify and classify the unmanned aerial vehicle at the present time of tracking. Also see Fig 8 that depicts a target drone that is being tracked where a respective sensor node would provide a notification of the unmanned aerial vehicle.

Regarding claim 19, modified Kugelmass teaches the method of claim 18, wherein the transmitting the flight path data comprises transmitting the flight path data to a computing device associated with a remote pilot for the unmanned aerial vehicle. (Kugelmass, see fig 5, [0026] “the method can be implemented by a remote computer system that controls a set (i.e., one or more) of UAVs remotely according to a selected ground area or installation for imaging and a real-time UAV status”.)

Regarding claim 20, modified Kugelmass teaches the method of claim 18, wherein the transmitting the flight path data comprises transmitting the flight path data as control data executed by the unmanned aerial vehicle. (Kugelmass [0026] “The computer system can thus transmit data (e.g., commands, flight paths, UAV location) to and from a UAV over a cellular, Wi-Fi, satellite, or other suitable wireless network”. See also Kugelmass [0036] “Block S140 of the method recites transmitting 


Claims 8, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kugelmass (US 20170131717) in view of Ganjoo (US 9927807) and further in view of Amodio Leon (20150371543)

Regarding claim 8, Kugelmass as modified by Ganjoo teaches the traffic management system of claim 1, but does not specifically teach wherein the intelligent sensor node network comprises a street light network that includes a set of intelligent street light devices, and wherein the flight path component generates the flight path data for the unmanned aerial vehicle based on street light network. 

However Amodio Leon discloses a method of a safe flight server which includes generating a safe flying route for a UAV based on a position of a set of obstacles in a neighborhood area such as street lights. (Amodio Leon, see fig 1 that depicts a safe flying route being generated by a safe-flight server and a flight path map. [0029] “The safe-flying route 108 may be generated based on the position 112 of obstacles 114 (e.g., the tree 114A, the utility pole 114B, the street light 114C, the building 114D, the utility line 114E, and/or the traffic light 114F) in the neighborhood area 120”. See also Amodio Leon [0037] “The calculation may be made based on the position 112 of obstacles 114 (e.g., trees 114A, utility poles 114B, street lights 114C, buildings 114D, telephone lines, utility lines 114E, traffic lights 114F, and/or other aerial vehicles 110) in the neighborhood area 120”.) See also Amodio Leon [0051] “] The flight-path 109 may be the safe-flying route 108. The searching user 400 may be presented with multiple flight-paths 109 from the starting location 116 to the ending location 118 from which to choose. The 

	Regarding claim 21, modified Kugelmass teaches the method of claim 18, wherein the intelligent sensor node network is a street light network comprising a plurality of street light mesh nodes, and wherein the respective indications comprise information indicative of position information and time of arrival. (Amodio Leon, see fig 1 that depicts a safe flying route being generated by a safe-flight server and a flight path map. [0029] “The safe-flying route 108 may be generated based on the position 112 of obstacles 114 (e.g., the tree 114A, the utility pole 114B, the street light 114C, the building 114D, the utility line 114E, and/or the traffic light 114F) in the neighborhood area 120”. See also Amodio Leon [0037] “The calculation may be made based on the position 112 of obstacles 114 (e.g., trees 114A, utility poles 114B, street lights 114C, buildings 114D, telephone lines, utility lines 114E, traffic lights 114F, and/or other aerial vehicles 110) in the neighborhood area 120”.)

	Regarding claim 22, modified Kugelmass teaches the unmanned aerial vehicle traffic management system of claim 11, wherein the sensor nodes are integrated into respective street lights of a street light network, and wherein the respective parameter information comprise information indicative of a four-dimensional position information and time of arrival. (Amodio Leon [0051] “The flight-path 109 may include geo-spatial locations 404 (e.g., waypoints and/or geo-spatial coordinates) and/or safe-flying altitudes”. See Ganjoo, Col. 15, lines 22-33 that describe the telemetry data of a node in the drone network)


s 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20190158597) in view of Ganjoo (US 9927807) and further in view of Guvenc (Detection, localization and tracking of unauthorized UAS and Jammers, 2017 IEEE/AIA A 36th Digital Avionics Systems Conference)

Regarding claim 11, Evans teaches an unmanned aerial vehicle management system, comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, (Evans {0036] “Device 300 can perform one or more processes described herein. Device 300 can perform these processes based on processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340”.) wherein the computer executable components comprise: a flight path request component that requests flight path data for an unmanned aerial vehicle and provides navigation data and parameter data associated with the unmanned aerial vehicle to a traffic management system (Evans, see fig. 2, item 250 which depicts the requesting device, [0028] “] Requesting device 250 includes one or more devices capable of receiving and/or requesting information associated with UAV flight data”. ) wherein the navigation data is associated with a starting point and destination for the unmanned aerial vehicle, and wherein the parameter data is indicative of information associated with the unmanned aerial vehicle; (Evans [0040] “process 400 can include receiving flight data associated with a UAV (block 410). For example, flight data management device 230 can receive, from user device 210, UAV 220, and/or flight data provider(s) 240, flight data that includes, indicates, or specifies information regarding a UAV flight and/or a corresponding UAV 220. In some implementations, flight data can be received by flight data management device 230 before, during, and/or after a UAV flight. Examples of flight data can include information regarding: flight date, flight time, flight duration, flight altitude, flight origin location, flight destination location, flight path”.) a communication component that receives the flight path data for the unmanned aerial vehicle that is generated based on the navigation data, the parameter data and infrastructure network data received from an intelligent sensor node network. (Evans [0026] “flight data management device 230 can receive flight data requests from requesting device(s) 250, receive flight data from user device 210, UAV(s) 220, and/or flight data provider(s) 240, and/or transmit flight data to requesting device(s) 250”.) and a flight management component that controls the unmanned aerial vehicle based on the flight path data and on respective parameter information received from respective sensor nodes of the intelligent sensor node network as the unmanned aerial vehicle traverses past the respective sensor nodes. (Guvenc [page 3, Col. 1, line 15 ] “Experimental results by the authors show that the target drone can be tracked accurately at distances exceeding 100 m, and at radial velocity of about 5 m/s”. See also Guvenc [page 4, Col. 2, line 35 “authors consider the use of multi-static radars operating at 2.4 GHz to analyze micro-Doppler signatures of micro-drones (DJI Phantom Vision 2) with different payloads, and classify drones into no payload, 200 g payload, and 500 g payload categories”. It would require a receipt of respective notification from a sensor node device to identify and classify the unmanned aerial vehicle at the present time of tracking. Also see Fig 8 that depicts a target drone that is being tracked where a respective sensor node would provide a notification of the unmanned aerial vehicle.

Evans does not teach a flight path request component that requests flight path data for an unmanned aerial vehicle and provides data associated with the unmanned aerial vehicle to a traffic management system associated with an intelligent sensor node network.

Ganjoo discloses a flight path request component that requests flight path data for an unmanned aerial vehicle and provides data associated with the unmanned aerial vehicle to a traffic management system 

It would have been obvious to one of ordinary skill in the art to modify the management system as taught in Evans with the learnings of Ganjoo to achieve a dynamic system is the event that a connection is lost the drones can share data with each other for collision avoidance and separation assurance.

Regarding claim 12, modified Evans teaches the unmanned aerial vehicle management system of claim 11, wherein the flight path request component provides time data regarding an amount of time associated with a flight path route for the unmanned aerial vehicle to the traffic management system associated with the intelligent sensor node network. (Evans [0040]” process 400 can include receiving flight data associated with a UAV (block 410). For example, flight data management device 230 can receive, from user device 210, UAV 220, and/or flight data provider(s) 240, flight data that includes, indicates, or specifies information regarding a UAV flight and/or a corresponding UAV 220. In some implementations, flight data can be received by flight data management device 230 before, during, and/or after a UAV flight. Examples of flight data can include information regarding: flight date, flight time, flight duration, flight altitude, flight origin location, flight destination location, flight path”.)

Regarding claim 13, modified Evans teaches the traffic management system of claim 11, wherein the flight path request component provides traffic data associated with the unmanned aerial vehicle and one or more other unmanned aerial vehicles to the traffic management system associated with the intelligent sensor node network. (Evans [0041] “flight data associated with a UAV flight and corresponding UAV 220 can be provided by user device 210. For example, before, during, and/or after 

Regarding claim 14, modified Evans teaches the traffic management system of claim 11, wherein the flight path request component provides priority data associated with the unmanned aerial vehicle and one or more other unmanned aerial vehicles to the traffic management system associated with the intelligent sensor node network. (Evans [0018] “the flight data management device identifies a subset of the flight data based on the requesting device. For example, using a requestor identifier that identifies the requesting entity, the flight data management device can determine which pieces of the flight data are accessible to the requesting device”.)

Regarding claim 15, modified Evans teaches the traffic management system of claim 11, wherein the flight path request component provides power data associated with the unmanned aerial vehicle to the traffic management system associated with the intelligent sensor node network. (Ganjoo, see Col 15, lines 22-28 that describe the sharing of data which includes a battery voltage)

Regarding claim 16, modified Evans teaches the traffic management system of claim 11, wherein the flight path request component provides itinerary data associated with a flight path route for the unmanned aerial vehicle to the traffic management system associated with the intelligent sensor node network. (Ganjoo, see Col. 6, lines 44-54 that describes the sharing of data over the node network)


Prior Art
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Mikko Obioha, whose telephone number is 313-446-6532. The examiner can normally be reached Monday-Friday from 8:00 am to 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan, can be reached at 571-270-7016. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661